Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 24, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant claims that certain comments made by the prosecutor during his opening statement and summation were improper, and that the trial court’s charge to the jury served to deprive him of a fair trial. None of the alleged errors were properly preserved for appellate review (see, CPL 470.05 [2]), and we decline to exercise our interest of justice jurisdiction to reach these issues (see, CPL 470.15 [6] [a]). Lazer, J. P., Bracken, Weinstein and Fiber, JJ., concur.